DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 7-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is vague and indefinite.  On line 7, the phrase “a continuous print media” is unclear.  What is the difference between this “continuous print media” and the continuous print media set forth on line 3?  On line 5, the phrase “wherein the media processing device is couplable to a media management device” is unclear.  Is the media management device a required element of the media processing device?  Not that couplable only implies that it is capable of being coupled to the media processing device.  Further, what structure makes the media management device couplable to the media processing device?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 11-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imamura et al (U.S. Patent Application Publication No. 2017/0355204), hereinafter “Imamura”.
With respect to Claim 1, Imamura, Figures 1-9, teaches a media management device, comprising: 
an input media interface (see Figure 1 on Page 4 of this Office Action) to receive continuous print media S from an external media source R20; 
an output media interface (see Figure 1 on Page 4 of this Office Action) to supply the continuous print media S to an input roller 33 of a printing device 51,52,61 comprising a printzone Ds for deposit of printing fluid; and 
a nip defined between a first roller 31 and a second roller 31n, 
wherein at least one of the first roller 31 and the second roller 31n comprises a motorized roller 31, and 
wherein the continuous print media S is received by the nip from the input media interface (see Figure 1 on Page 4 of this Office Action) and is supplied from the nip to the output media interface (see Figure 1 on Page 4 of this Office Action); 
wherein the motorized roller 31 is controlled to isolate a tension in the continuous print media S at the input roller 33 of the printing device 51,52,61 from a tension in the continuous print media S at the external media source R20.

[AltContent: arrow][AltContent: textbox (Output media interface)][AltContent: arrow][AltContent: textbox (Input Media interface)][AltContent: textbox (Output media management device)][AltContent: arrow][AltContent: arrow][AltContent: textbox (diverter)][AltContent: arrow][AltContent: textbox (Output media interface)][AltContent: textbox (Input 
Media
interface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Media management device)]
    PNG
    media_image1.png
    743
    974
    media_image1.png
    Greyscale



With respect to Claim 2, Imamura further teaches a diverter (see Figure 1 above) configured between the input media interface and the nip to adjust a wrap angle of the continuous print media around the motorized roller 31.  
With respect to Claim 3, Imamura further teaches a tension monitoring device Ss to measure a tension in the continuous print media S.  
With respect to Claim 6, Imamura further teaches a spindle 20 to mount a roll of continuous print media for supply to the input media interface as the external media source R20.
With respect to Claim 16, Imamura further teaches further comprising, in addition to the input and output media interfaces (see Figure 1 on Page 4 of this Office Action), an electrical interface (see Figure 2) to receive control signals from the printing device 51,52,61.  
With respect to Claim 17, Imamura further teaches the printing device 51,52,61 interfaced with the media management device.
With respect to Claim 7, Imamura, Figures 1-10, teaches a media processing device comprising: 
a media processing zone 3 for processing a portion of continuous print media S; and 
a motorized drive roller 31 to receive the continuous print media S for transport through the media processing zone 3, 
wherein the media processing device 30,51,52,61 is couplable to a media management device (see Figure 1 on Page 4 of this Office Action) and comprises: 
a media interface (see Figure 1 on Page 4 of this Office Action) to receive a continuous print media S from the media management device (see Figure 1 on Page 4 of this Office Action), 
wherein a tension Ta in the continuous print media S at the motorized drive roller 31 is isolated from a tension Tb in the continuous print media at an external media source R20 using the media management device (see Figure 1 on Page 4 of this Office Action).  
With respect to Claim 8, Imamura further teaches wherein the media management device (see Figure 1 on Page 4 of this Office Action) is removably couplable to the media processing device 30,51,52,61 and the media processing device 30,51,52,61 comprises: 
a mechanical interface for coupling to a respective mechanical interface of the media management device to rigidly mount the media management device in relation the media processing device 30,51,52,61, and 
an electrical interface (see Figure 2) for coupling to a respective electrical interface of the media management device, wherein the media processing device 30,51,52,61 is arranged to control a motorized roller 31 of the media management device (see Figure 1 on Page 4 of this Office Action) via the electrical interface (see Figure 2)  to control the tension in the continuous print media.  
With respect to Claim 9, Imamura further teaches wherein the media processing device 30,51,52,61 comprises the media management device, and the media management device comprises: 
a nip 31,31n defined in relation to a motorized nip roller 31 of the media management device, WO 2019/209305PCT/US2018/029621 21 
wherein the continuous print media S is received by the nip from the external media source R20 and is supplied from the nip to the motorized drive roller of the media processing device 30,51,52,61.  
With respect to Claim 11, Imamura further teaches wherein the media management device comprises a spindle 20 to mount a roll of continuous print media S for supply to the media interface of the media processing device 3 as the external media source R20.  
With respect to Claim 12, Imamura further teaches an output media management device (see Figure 1 on Page 4 of this Office Action) comprising: 
an input media interface (see Figure 1 on Page 4 of this Office Action) to receive the continuous print media S from an output roller of the media processing zone 3, a nip defined in relation to a motorized nip roller 32 of the output media management device, and 
an output media interface (see Figure 1 on Page 4 of this Office Action) to supply the continuous print media for storage following media processing by the media processing device 30,51,52,61, 
wherein the output media management device is arranged to isolate a tension Tc in the continuous print media at the output roller of the media processing zone from a tension Tb in the continuous print media following the output media interface.  
With respect to Claim 13, Imamura further teaches wherein the output media management device comprises: 
an output roll R40 for storing the continuous print media following media processing, wherein the output media interface is arranged to supply the continuous print media to the output roll.  
With respect to Claim 14, Imamura further teaches wherein the media processing device 30,51,52,61 comprises a printing device 51,52,61 and the media processing zone comprises a print zone 51,52 for deposit of printing fluid onto the continuous print media. 
With respect to Claim 18, Imamura further teaches wherein the media processing device is a printing device 51,52,61 and further comprises a printzone Ds for depositing printing fluid.
With respect to Claim 15, Imamura, Figures 1-9, teaches a method of operating a media processing device 30,51,52,61, comprising: 
coupling a media management device (see Figure 1 on Page 4 of this Office Action) to the media processing device 30,51,52,61; 
feeding a leading edge of continuous print media S supplied from an external media source R20 through a nip between two rollers 31,31n of the media management device (see Figure 1 on Page 4 of this Office Action) to an input roller 33 of the media processing device 30,51,52,61; 
configuring the nip to apply a force to the continuous print media S; 
configuring the media processing device 30,51,52,61 to feed the continuous print media from the media management device (see Figure 1 on Page 4 of this Office Action) through a media processing zone 3 of the media processing device 30,51,52,61; and 
during processing by the media processing device 30,51,52,61, controlling a tension Ta,Tb,Tc in the continuous print media S by driving an input roller 33 of the media processing zone 3 and at least one of the two rollers of the media management device (see Figure 1 on Page 4 of this Office Action), wherein a tension Ta in the continuous print media S at an input to the media processing device (see Figure 1 on Page 4 of this Office Action)  is controlled independently of a tension Tb in the continuous print media S at the external media source R20.
With respect to Claim 20, Imamura further teaches differentially controlling the input roller 33 of the media processing zone 3 and at least one of the two rollers 31,31n of the media management device to control tension in the continuous print media.
Allowable Subject Matter
Claims 4-5, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654